DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), species A, reflected in claims 1-8 and 19-20 in the reply filed on 03/02/2021 is acknowledged. Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number JP 2019166231, filed on 09/12/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Abstract
The abstract filed 03/02/2020 appears to be acceptable.

Drawings
The drawings filed 03/02/2020 appears to be acceptable.

Claim Objections
Claims 1 and 19 are objected to because they lack proper antecedent basis other minor error. The Examiner suggests the following amendments:
1.    A semiconductor device, comprising: a semiconductor layer of a first conductivity type;
a first semiconductor portion of a second conductivity type provided in the semiconductor layer;
a first conductive member having an upper end reaching an upper surface of the semiconductor layer and a lower end connected to the first semiconductor portion;
a second conductive member having an upper end reaching the upper surface of the semiconductor layer and a lower end connected to the first semiconductor portion;
a first insulating film covering a side surface of the first conductive member to electrically isolate the first conductive member from the semiconductor layer; and 
a second insulating film covering a side surface of the second conductive member to electrically isolate the second conductive member from the semiconductor layer, 
wherein a length from the upper end to the lower end of the first conductive member is greater than a total of a length of the first conductive member, a distance between the first conductive member and the second conductive member, and a length of the second conductive member in a direction from the first conductive member toward the second conductive member that is parallel to the upper surface of the semiconductor layer.
19.     A semiconductor device, comprising:
a semiconductor layer of a first conductivity type;
a plurality of semiconductor portions of a second conductivity type provided in the semiconductor layer, the plurality of semiconductor portions being arranged in a matrix configuration when viewed along a first direction that is perpendicular to an upper surface of the semiconductor layer;
a plurality of pairs of first and second conductive members, each having an upper end reaching the upper surface of the semiconductor layer and a lower end connected to one of the plurality of semiconductor portions;
a plurality of first insulating films, each covering a side surface of one of the first conductive members;
a plurality of second insulating films, each covering a side surface of one of the second conductive members;
a first wiring connecting upper ends of first and second conductive members that have lower ends respectively connected to two of the semiconductor portions that are adjacent in a second direction that is parallel to the upper surface of the semiconductor layer and perpendicular to the first direction; and
a second wiring connecting upper ends of first and second conductive members that have lower ends respectively connected to two of the semiconductor portions that are adjacent in a third direction that is perpendicular to the first and second directions, 
wherein, in each pair of first and second conductive member, a length from the upper end to the lower end of the first conductive member is greater than a total of a length of the first conductive members, a distance between the first conductive member and the second conductive member, and a length of the second conductive member in the second direction.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disney et al. (US 20080213972 A1)

Regarding independent claim 1, Disney et al. teach a semiconductor device (fig. 10G), comprising: 
a semiconductor layer 741 (‘P-substrate’, fig. 10G; ¶ 0107) of a first conductivity type (P);
a first semiconductor portion 742A (‘DN region’, ¶ 0113) of a second conductivity type (‘N-type’, ¶ 0074, 0092) provided in the semiconductor layer 741;
a first conductive member 750A, 752 (‘conductive material’, ‘N-type implant’, fig. 10F-10G; ¶ 0112-0113) having an upper end reaching an upper surface of the semiconductor layer 741 and a lower end connected to the first semiconductor portion 742A (fig. 10G);
a second conductive member 750B, 752 (‘conductive material’, ‘N-type implant’, fig. 10F-10G; ¶ 0112-0113) having an upper end reaching the upper surface of the semiconductor layer 741 and a lower end connected to the first semiconductor portion 742 (fig. 10G);
a first insulating film 748B, 748C (‘sidewall dielectric layers’, fig. 10F-10G; ¶ 0110) covering a side surface of the first conductive member 750A, 752 to electrically isolate the first conductive member 750A, 752 from the semiconductor layer 741; and 
second conductive member 750B, 752 from the semiconductor layer 741, 
wherein a length from the upper end to the lower end of the first conductive member 750A, 752 is greater than a total of a length of the first conductive member 750A, a distance between the first conductive member 750A, 752 and the second conductive member 750B, 752, and a length of the second conductive member 750B, 752 in a direction from the first conductive member toward the second conductive member that is parallel to the upper surface of the semiconductor layer 741.

Regarding claim 4, Disney et al. further teach, the semiconductor device according to claim 1, wherein the first conductive member 750A, 752 and the second conductive member 750B, 752 have substantially the same shape (fig. 10G).

Regarding claim 5, Disney et al. further teach, the semiconductor device according to claim 4, wherein the shape of the first conductive member 750A, 752 (fig. 10F-10G) and the second conductive member 750B, 752 is a planar shape that extends in two orthogonal directions (Y and Z) perpendicular to said direction (X) and a length of each of the first conductive member 750A, 752 and the second conductive member 750B, 752 in each of the two orthogonal directions is greater than said total of the length of the first conductive member 750A, 752, the distance between the first conductive member 750A, 752 and the second conductive member 750B, 752, and the length of the second conductive member 750B, 752 in said direction.

Regarding claim 6, Disney et al. further teach, the semiconductor device according to 6 claim 1, wherein the first conductivity type is a p-type and the second conductivity type is an n-type (¶ 0107).

Regarding claim 7, Disney et al. further teach, the semiconductor device according to claim 1, wherein the first conductivity type is an n-type and the second conductivity type is a p-type (Disney et al., ¶ 0117).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Disney et al. as applied to claim 1 above, and further in view of Williams et al. (US 20080237783 A1, hereinafter Williams783).

Regarding claim 2, Disney et al. teach all the limitations described in claim 1.
But Disney et al. are silent upon the provision of wherein the semiconductor device according to claim 1, further comprising: a first contact which is provided on the semiconductor layer, is connected to the upper end of the first conductive member, and has a resistivity lower than a resistivity of the first conductive member.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Disney et al. and Williams783 to include contacts according to the teachings of Williams783 with a general motivation of forming semiconductor devices like transistors in the isolated area and connect the transistors with other elements in the device using contacts.

Regarding claim 3, Disney et al. and Williams783 further teach the semiconductor device according to claim 1, wherein the first conductive member and the second conductive member include silicon (Williams783, ¶ 0235).

Regarding claim 8, Disney et al. and Williams783 further teach, the semiconductor device according to claim 1, further comprising:
a second semiconductor portion 742B (fig. 10G of Disney et al.) of the second conductivity type provided in the semiconductor layer 741 and separated from the first semiconductor portion 742A;
a third conductive member (‘conductive material’, ‘N-type implant’, of 746C, fig. 10F-10G; ¶ 0112-0113 of Disney et al.) having an upper end reaching the upper surface of the semiconductor layer 741 and a lower end connected to the second semiconductor portion 742B;
a fourth conductive member (‘conductive material’, ‘N-type implant’, of 746D, fig. 10F-10G; ¶ 0112-0113 of Disney et al.) having an upper end reaching the upper surface of the semiconductor layer 741 and a lower end connected to the second semiconductor portion 742B; and
.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Disney et al. in view of Williams783 and Edwards et al. (US 20150270256 A1).

Regarding independent claim 19, Disney et al. teach a semiconductor device (fig. 10G), comprising: 
a semiconductor layer 741 (‘P-substrate’, fig. 10G; ¶ 0107) of a first conductivity type (P);
a plurality of semiconductor portions 742A, 742B (‘DN region’, ¶ 0113) of a second conductivity type (‘N-type’, ¶ 0074, 0092) provided in the semiconductor layer 741;
a plurality of pairs of first and second conductive members (‘conductive material’ in  trenches 746A-746D and ‘N-type implant’ 752 in fig. 10G; ¶ 0113), each having an upper end reaching the upper surface of the semiconductor layer 741 and a lower end connected to one of the first semiconductor portions 742A, 742B;
a plurality of first insulating films 748B, 748C (‘sidewall dielectric layers’, fig. 10F-10G; ¶ 0110), each covering a side surface of one of the first conductive members;
a plurality of second insulating films748D, 748E (‘sidewall dielectric layers’, fig. 10F-10G; ¶ 0110),  each covering a side surface of one of the second conductive members;
wherein, in each pair of first and second conductive member (‘conductive material’ in trenches 746A-746D and ‘N-type implant’ 752 in fig. 10G; ¶ 0113), a length from the upper end to the lower end of the first conductive member is greater than a total of a length of the first conductive members, a distance between the first conductive member and the second 
Disney et al. define isolated pockets in the substrate to form integrated circuits including different types of transistors etc. But Disney et al. are not explicit, wherein the plurality of semiconductor portions being arranged in a matrix configuration when viewed along a first direction that is perpendicular to an upper surface of the semiconductor layer.
However, the above limitation just mentions the use of the isolated pockets. Williams783 teach a similar device showing the plurality of semiconductor portions DN being arranged in a matrix configuration when viewed along a first direction that is perpendicular to an upper surface of the semiconductor layer 941 (fig. 15-16; ¶¶ 0230-0234 and ¶¶ 0237-0253);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Disney et al. and Williams783 to form integrated circuits like NPN/PNP transistors according to the teachings of Williams783 with a general motivation reducing interference from other electrical components formed in the substrate out of the isolated pockets. 
 
But Disney et al. and Williams783 are silent upon the provision of wherein 
a first wiring connecting upper ends of first and second conductive members that have lower ends respectively connected to two of the semiconductor portions that are adjacent in a second direction that is parallel to the upper surface of the semiconductor layer and perpendicular to the first direction; and
a second wiring connecting upper ends of first and second conductive members that have lower ends respectively connected to two of the semiconductor portions that are adjacent in a third direction that is perpendicular to the first and second directions. 


a first wiring (Edwards et al., fig. 2B, connection between adjacent transistors in any row) connecting upper ends of first and second conductive members (Disney et al., fig. 10G) that have lower ends respectively connected to two of the semiconductor portions that are adjacent in a second direction that is parallel to the upper surface of the semiconductor layer and perpendicular to the first direction; and
a second wiring (Edwards et al., fig. 2B, connection between adjacent transistors in any column) connecting upper ends of first and second conductive members (Disney et al., fig. 10G) that have lower ends respectively connected to two of the semiconductor portions that are adjacent in a third direction that is perpendicular to the first and second directions. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Disney et al., Williams783 and Edwards et al. to form integrated circuits like NPN/PNP transistors in an array by wiring according to the teachings of Edwards et al. with a motivation to apply the isolated pocket in the device of Edwards et al. as the isolated pockets stop interference and raising the electrostatic discharge tolerance of the transistor. See Edwards et al., ¶ 0001.

Regarding claim 20, Disney et al., Williams783 and Edwards et al. further teach, the semiconductor device according to claim 19, wherein all of the semiconductor portions 742A-742B have substantially the same shape, and all of the first and second conductive members have substantially the same shape (Disney et al., fig. 10G).


Examiner’s Note
Claim 1 can also be rejected using prior art Selcuk (US 5981995 A, fig. 3).
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817